
	
		I
		111th CONGRESS
		2d Session
		H. R. 6405
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2010
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of the Medgar Evers House, located in Jackson,
		  Mississippi, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medgar Evers House Study
			 Act.
		2.Special resource
			 study
			(a)StudyThe
			 Secretary of the Interior shall conduct a special resource study of the home of
			 the late civil rights activist Medgar Evers, located at 2332 Margaret Walker
			 Alexander Drive in Jackson, Mississippi.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of the site;
				(2)determine the
			 suitability and feasibility of designating the site as a unit of the National
			 Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities, or private and nonprofit
			 organizations;
				(4)consult with
			 interested Federal, State, or local governmental entities, private and
			 nonprofit organizations or any other interested individuals; and
				(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives.
				(c)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of National Park Service General Authorities Act (16
			 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report containing the results of the
			 study and any conclusions and recommendations of the Secretary.
			
